Citation Nr: 1119227	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  10-41 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1971 to December 1973.  His military occupational specialty was aircraft mechanic.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

On review, the Veteran reports multiple psychiatric symptoms and the record contains various psychiatric diagnoses other than PTSD, to include depression.  Accordingly, the Board has rephrased the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has posttraumatic stress disorder based on an incident during which he fell down on a tarmac and was almost hit by a taxiing plane.  He further alleges that he was treated for injuries to his back at a Navy Hospital thereafter.  A buddy statement submitted by L.K. supports the Veteran's contentions.

Of note, service treatment records report multiple complaints of back pain but contain no mention whatsoever of an injury to the back due to the alleged incident.  Similarly, the Veteran's separation medical examination report and medical history are silent as to any psychiatric or spine complaints.  At no time do the service treatment records note hospitalization for a back injury.  The Board makes no determination pertaining to the Veteran's credibility at this time, but finds that additional development is necessary.

The Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology of any posttraumatic stress disorder.  In this case, the evidence suggests the possibility that an acquired psychiatric disorder may be associated with the Veteran's service.  Since the claims file does not presently contain sufficient medical evidence for VA to make a decision on the claim, a VA examination is warranted.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

Further, both L.K. and the Veteran state that he was hospitalized for a back injury after the alleged stressor.  Given the Veteran's service at Charleston Air Force Base, it is possible that L.V. and the Veteran are referring to the former Naval Hospital Charleston, now known as Naval Health Clinic Charleston.  The AMC/RO should, however, verify with the Veteran the name of the hospital in which he received treatment and should thereafter obtain any and all treatment records from hospital identified.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file to include any in-service hospital records.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded a VA examination by a psychiatrist to determine whether it is at least as likely as not that he has any acquired psychiatric disorder, including PTSD, due to service to include due to an independently verified in-service stressor.  The claims folder must be made available to the examiner to review.  The examiner must address whether it is at least as likely as not, i.e., is there a 50/50 chance, that PTSD or any other acquired psychiatric disorder is due to service to include due to an independently verified in-service stressor.  The examiner is to specify exactly which disorders, if any, are found to be associated with the claimed stressors.  A complete rationale must be provided for any opinion offered.
In preparing any opinion, the examiner must note the following terms:
*	"It is due to" means 100 percent assurance of relationship.
*	"It is at least as likely as not" means 50 percent or more.
*	"It is not at least as likely as not" means less than a 50 percent chance.
*	"It is not due to" means 100 percent assurance of non relationship.
If the examiner is unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed PTSD or acquired psychiatric disorder is unknowable.  The examiner should provide a copy of their curriculum vitae with the report.
3 .  The Veteran is hereby notified that it is his responsibility to report for any ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).
4.  The AMC/RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the AMC/RO must implement corrective procedures at once.
5.  Thereafter, the RO must readjudicate any perfected appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


